If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                              COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                       February 25, 2020
                Plaintiff-Appellee,

 v                                                                     No. 343530
                                                                       Wayne Circuit Court
 TODD LOUIS ISON,                                                      LC No. 17-006585-01-FC

                Defendant-Appellant.


                                          ON REMAND


Before: LETICA, P.J., and M. J. KELLY and BOONSTRA, JJ.

LETICA, P.J., (concurring).

       Sans the paragraph discussing People v Shavers, 448 Mich. 389, 393; 531 NW2d 165
(1995), People v Compagnari, 233 Mich. App. 233, 236; 590 NW2d 302 (1998), and People v
Coulter (After Remand), 305 Mich. App. 453, 456; 517 NW2d 827 (1994), I agree that defendant’s
sentence is proportionate and does not run afoul of People v Beck, 504 Mich ___; ___ NW2d ___
(2019), cert pending. In response to the Beck dissent, which cited to Coulter (After Remand), the
majority stated:
       [T]o the extent the distinction the dissent wants to draw between sentencing a
       defendant more harshly based on the conclusion that the defendant committed an
       offense of which he was acquitted and sentencing a defendant “while considering
       conduct that supported the acquitted charge” is a meaningful one (and we are not
       convinced it is), this case plainly involves the former. [Beck, 504 Mich at ___, slip
       op at 21, n 24.]

As explained by the majority here, the sentencing court did not rely on acquitted conduct; instead,
it relied upon the victim’s real-time 911 call before imposing an out-of-guidelines sentence
because of defendant’s perjurious trial testimony and his patently false statement in the presentence
investigation report. People v Houston, 448 Mich. 312, 324; 532 NW2d 508 (1995) (“In imposing
sentence, a trial court may consider a defendant’s own perjury where there is a rational basis in the



                                                -1-
record for concluding that the defendant willfully made a flagrantly false statement on a material
issue.”).



                                                            /s/ Anica Letica




                                               -2-